Marshall, J.
(dissenting): The meaning of the policy, as far as the first year of its operation is concerned, is not clear; but a fair construction would be that as it is a life insurance policy, it insures the life of the insured from the time it is issued, and that the $250 to be paid at the end of the first year is a limitation on the time of payment if death occurs during the first year, and not an exclusion of payment if the insured should die during that time. If the interpretation contended for by the defendant is correct, the policy would not take effect until the end of the first year so far as life insurance is concerned. That is not a reasonable construction of the language used. If we follow the rule of interpretation that has been adopted in other insurance cases, the conclusion must be reached that $250 should be paid at the end of the first year if the death of the insured should occur during that year.
Johnston, C. J., joins in this dissent.